IN THE COURT OF APPEALS OF IOWA

                                 No. 21-1071
                             Filed April 13, 2022


MICHAEL ALEXANDER LAJEUNESSE,
     Plaintiff-Appellant,

vs.

THE IOWA BOARD OF MEDICINE,
      Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Michael D. Huppert,

Judge.



      Michael Lajeunesse appeals the order denying his petition for judicial

review. AFFIRMED.



      Michael Lajeunesse, Anamosa, self-represented appellant.

      Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., Vaitheswaran, J., and Danilson, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


DANILSON, Senior Judge.

       Michael Lajeunesse filed a petition with the Iowa Board of Medicine

requesting the Board issue a declaratory order finding licensed physician

Dr. Gregory Schmunk had “commit[ed] perjury in [Lajeunesse’s] underlying

criminal conviction . . . because [Dr. Schmunk] lied to the jury about [the victim’s]

injuries being life-threatening.”1   The Board declined to issue Lajeunesse’s

requested order, finding in part that it lacked authority “to conclude that one of its

licensees committed perjury in a non-Board related criminal case,” and that it

lacked jurisdiction “to find someone guilty of perjury, which is a criminal offense

controlled by state and federal prosecutors and law enforcement and not a

licensing agency.”2 In other words, the Board found “[t]he questions presented by

the petition would more properly be resolved in a different type of proceeding or by

another body with jurisdiction over the matter.”

       Lajeunesse filed a petition for judicial review, challenging the Board’s

“refus[al] to initiate disciplinary proceedings” against Dr. Schmunk.3 Following a



1 This court affirmed Lajeunesse’s convictions for attempted murder and willful
injury in State v. Lajeunesse, No. 17-0507, 2018 WL 1099024, at *1–4 (Iowa Ct.
App. Feb. 21, 2018). See also Lajeunesse v. State, No. 19-1715, 2022 WL
469408, at *1 (Iowa Ct. App. Feb. 16, 2022) (rejecting Lajeunesse’s claims of
ineffective assistance of trial and appellate counsel).
2 Citing Iowa Code 17A.19(1)(a) (2020), the Board observed a person may petition

the agency for a declaratory order “as long as it relates to a ‘statute, rule, or order
within the primary jurisdiction of the agency.’” See also Iowa Admin. Code r. 653–
1.9(1). Further, citing section 17A.19(1)(b)(2), the Board noted the agency “is
prohibited from issuing a declaratory order that ‘would substantially prejudice the
rights of a person who would be a necessary party and who does not consent in
writing to the determination of the matter by a declaratory order proceeding.’”
3 Meanwhile, Lajeunesse initiated a separate action against the Board, seeking a

writ of mandamus for its failure to provide information relating to his claim against
Dr. Schmunk. This court recently affirmed the district court’s dismissal of that
                                           3


hearing, the district court entered an order denying Lajeunesse’s petition, finding

he “failed to satisfy his burden of establishing that the [Board]’s actions in declining

to enter the requested declaratory order was in error or otherwise unreasonable,

arbitrary or capricious.” Specifically, the court found that the Board “need not (and

under the applicable statutes and rules, cannot) proceed to make a declaration

that one of its licensees committed a criminal act (perjury)”; “such a declaration is

outside of its jurisdiction and would be unduly prejudicial to Schmunk.”

       On appeal, Lajeunesse challenges the decisions of the Board and the

district court. While we are aware of the nature of Lajeunesse’s complaint, the fact

remains that the Board is without authority or jurisdiction to hear it. An allegation

of perjury or untruthful testimony is a matter within the court’s authority and

jurisdiction, not the Board. Accordingly, the district court did not error in dismissing

Lajeunesse’s petition on that basis. See Strickland v. Iowa Bd. of Medicine, 764

N.W.2d 559, 561 (Iowa Ct. App. 2009) (setting forth standard of review). We affirm

the district court’s denial of relief.

       AFFIRMED.




action for lack of prosecution in Lajeunesse v. Iowa Bd. of Med., No. 20-1295, 2021
WL 5918403, at *1–2 (Iowa Ct. App. Dec. 15, 2021).